SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

355
KA 11-00937
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

RANDY REISS, ALSO KNOWN AS RANDY A. REISS, ALSO
KNOWN AS RANDY A. REISS, JR., ALSO KNOWN AS
RANDY REISS, JR., DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered February 28, 2011. The judgment convicted
defendant, upon his plea of guilty, of rape in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court